Citation Nr: 1644871	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-26 103	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Veteran represented by:  Michael A. Steinberg, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1969 to July 1971.  He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Los Angeles, California Regional Office (RO) which denied service connection for peripheral neuropathy.  In March 2016, the Veteran had a hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides during that service.

2.  Peripheral neuropathy of the lower extremities originated during active service.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the lower extremities have been met.  38 U.S.C.A. §§ 101, 1110, 112 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he incurred bilateral lower extremity peripheral neuropathy as a result of his Agent Orange exposure while in Vietnam.

Service connection may be granted for a recurrent disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

A Veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii) (2016). 

A September 2006 nerve conduction study (NCS) from A. Beck, M.D. shows findings consistent with peripheral neuropathy in the lower extremities.  Dr. Beck opined that the findings were consistent with herbicide exposure. 

Clinical documentation from Kaiser Permanente dated in November of 2007 notes "previous NCS with evidence of peripheral neuropathy, felt to be likely Agent Orange from the Vietnam War phy med."

The report of a March 2011 VA peripheral nerve examination states that the Veteran was diagnosed with peripheral neuropathy of the lower extremities.  The examiner did not opine  as to the etiology of the peripheral neuropathy.  Therefore, that examination is of little probative value, regarding the etiology of peripheral neuropathy.  

A March 2016 examination by G. Sugimoto, M.D. states that the Veteran has been proven to suffer from peripheral neuropathy based on EMG/NCS from 2006 and 2011.  Further information provided ruled out any other causes of the peripheral neuropathy, such as diabetes or thyroid disorders.  The physician ultimately concluded that "since no other causative factors have been found the peripheral neuropathy is just as likely caused by Agent Orange than any other reason."

The Veteran served in the Republic of Vietnam during the Vietnam era.  He is therefore presumed to have been exposed to herbicides during that service.  Dr. Sugimoto concluded that "since no other causative factors have been found the peripheral neuropathy is just as likely caused by Agent Orange than any other reason."  Dr. Beck also opined that the peripheral neuropathy was likely due to herbicide exposure.  The VA examiner did not opine regarding the etiology.  

Accordingly, in the absence of any probative evidence to the contrary, the Board concludes that it is at least as likely as not that current peripheral neuropathy of the lower extremities is the result of presumed exposure to herbicides during service.  Therefore, service connection for peripheral neuropathy of the lower extremities is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for peripheral neuropathy of the lower extremities is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


